DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0027129 (Hannegan et al.).
As concerns claim 1, Hannegan et al. discloses a seal element for an annular control device, comprising: an elastomer seal sleeve 302 having an annular opening therein and arranged to be radially compressed to contact an exterior of a pipe 104 disposed within the elastomer seal element; wherein the elastomer seal sleeve comprises at least one of a wear resistant material disposed on an interior surface of the annular opening and a lubricant channel on the interior surface (Note figure 6, with inserts 600 that “may be any suitable abrasion and/or wear resistant material that are inserted into the seal surface 304c of the seal 302c, see, 0060. The examiner additionally points to the embodiments of figure 7, showing the lubrication channels 700 with a port on the interior surface of the seal, also see figure 8, 9 and figure 10, which shows the wear inserts 1000 on seal element 302g).
	As concerns claim 2, Hannegan et al. discloses the seal element of claim 1 wherein the wear resistant material comprises longitudinally oriented wear bars (See, figure 2B, note the longitudinal orientation of the springs 200, which can be made from a reinforced material, and could function as wear bars).
	As concerns claim 3, Hannegan et al. discloses the seal element of claim 1 wherein the wear resistant material comprises at least one circumferentially oriented wear ring (See, the embodiment of figure 18, note the circumferential orientation of seals 1800a, reasonably interpreted as “wear rings”).
Claim(s) 1, 4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0315404 A1 (Bailey et al.).
As concerns claim 1, Bailey et al. discloses a seal element for an annular control device, comprising: an elastomer seal sleeve 24 having an annular opening therein and arranged to be radially compressed to contact an exterior of a pipe disposed within the elastomer seal element (Generally shown at figure 1, note the pipe labeled DS in this figure); wherein the elastomer seal sleeve comprises at least one of a wear resistant material disposed on an interior surface of the annular opening and a lubricant channel on the interior surface (In the embodiment of figure 10, note the lubricant channels 190 on the seal element at 184).
	As concerns claim 4, Bailey et al. discloses the seal element of claim 1 wherein the lubricant channel comprises recesses forming a fluid bearing (See, 0107, “As the drill string tubular DS moves vertically and/or rotates relative to sealing element 180, such as during drilling, the fluid may move through downward inclined passageways 188 and communicate fluid between the first sealing surface 182 and drill string tubular DS, thereby lubricating seal element 184”).
The asymmetrical cross section of the lubrication channels is shown in figure 10A).
	As concerns claim 7, Bailey et al. discloses the seal element of claim 6 comprising a taper on one side of the cross section (The taper on one side of the cross section is shown in figure 10A).
	As concerns claim 8, Bailey et al. discloses the seal element of claim 1 wherein the interior surface comprises a sawtooth shape (See, figures 6A and 6B, the “saw-tooth pattern high film lubricating seal profile”, at 0115; the reference additionally notes that any of the described surfaces may be used with any of the illustrated embodiments).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannegan et al., alone.
	As concerns claim 9, Hannegan et al. discloses the seal element of claim 1 but lacks to expressly disclose the seal element further comprising a wiper seal disposed on at least one longitudinal end of the seal sleeve; nevertheless in the embodiment of figure 19A, the seal 1903 has a lower portion 1904, which may be packers, and the differential pressure between the packers 1904 and the seal portion may be controlled to reduce wear and tear on the seal surfaces 1900. It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the wiper seal on at least one longitudinal end of the seal sleeve to obtain the predictable result of providing a more robust seal as well as to help reduce wear on the seal surfaces.
s 5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. in view of US 6,932,350 (Husted).
As concerns claim 5, Bailey et al. discloses the seal element of claim 1 but lacks to expressly disclose wherein the lubricant channel comprises at least one helical groove; nevertheless Husted discloses a seal element for a rotating shaft wherein the lubricant channel (as the channel serves to capture the oil from the bearing housing and return the oil to the bearing housing, it would obviously lubricate the seal and the shaft) comprises at least one helical groove (see figures 1 and 2, the channel C follows the thread patterns, which improves the performance of the seal). Accordingly, it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to arrange the lubricant channel into the helical configuration to obtain the predictable result of improving lubricant retention in the seal.
As concerns claim 10, Bailey et al. in view of Husted discloses the seal element of claim 1 wherein the interior surface is shaped in the form of a labyrinth seal arranged to distribute a differential pressure across the seal element through a plurality of labyrinth chambers (see figures 5-9, seal 10 is described as a “labyrinth seal”).
	As concerns claim 11, the combination discloses the seal element of claim 1 but lacks to expressly disclose wherein a pitch of the lubricant channel is selected to provide maximized fluid lift with respect to effective linear speed between the exterior surface of the pipe and the interior surface of the annular opening; nevertheless Bailey et al. at least 0101 et seq. discusses various orientations of the passageways, which are obviously arranged to maximize the film thickness of the lubricant, thus it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to arrange the channel in the optimum configuration to obtain the predictable result of providing a maximized film thickness, and thus maximized fluid lift and better lubrication for the seal.
s 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannegan et al. in view of US 2015/0337599 A1 (Bullock).
As concerns claim 12, Hannegan et al. discloses the seal element of claim 1 but lacks to expressly disclose wherein the elastomer seal material comprises at least one sensor; nevertheless Bullock discloses a seal element for an annular control device wherein the elastomer seal material comprises at least one sensor (see figure 2, the sensors are shown at 212, and are configured to measure any number of drilling conditions associated with determining wear and condition of the seal element during drilling operations). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the sensors into the seal material to obtain the predictable result of monitoring the condition of the seal during drilling operations, in view of the disclosure of Bullock.
As concerns claim 13, the combination does not explicitly discloses the seal element of claim 12 wherein the at least one sensor comprises a resistance sensor formed from material chosen to wear at a rate related to wear of the elastomer seal material; nevertheless Bullock discloses that the seals measure the drilling conditions including resistance (0022) and may be constructed from a variety of materials (0019), thus it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a sensor having similar wear resistance to the seal material to obtain the predictable result of accurately measuring the wear of the seal material. Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
As concerns claim 14, Bullock discloses the seal element of claim 12 wherein the at least one sensor comprises a temperature sensor (See, at least 0012, “The sensors may be nanosensors, optic fiber sensors and/or polymer fiber sensors that monitor for various drilling properties, including, but not limited to, strain, pressure, temperature, fluid level, position, material loss and vibration”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
International Publication Number WO 2019/118394 (Michaud et al.) discloses a method of seal condition monitoring that may determine the state of the annular seal, the condition of one or more sealing elements, take actions to maintain the annular seal as one or more sealing elements transition from a new condition to a worn condition, and provide advance notice of the impending failure of one or more sealing elements so as to avoid a catastrophic annular seal failure while the marine riser is pressurized.
US 2012/0177313 A1 (Beauchamp et al.) discloses a seal element for an annular control device that has a seal assembly that has a seal lubricant passageway for directing a seal lubricant to the seal interface to lubricate the seal and optimizes the longevity of the seal by providing a second lubricant that can be flushed continuously or periodically for removing any accumulated debris within the seal assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679                                                                                                                                                                                         


.